       Case 2:14-cv-00051-SMM Document 51 Filed 09/25/19 Page 1 of 5


1    Tracy A. Miller, SBN 015920
     Alexandra J. Gill, SBN 027506
2    OGLETREE, DEAKINS, NASH,
3    SMOAK & STEWART, P.C., #00504800
     2415 East Camelback Road, Suite 800
4    Phoenix, Arizona 85016
5    Telephone: (602) 778-3700
     Tracy.Miller@ogletreedeakins.com
6    Alexandra.Gill@ogletreedeakins.com
7
     Attorneys for Defendant
8
                        IN THE UNITED STATES DISTRICT COURT
9
                               FOR THE DISTRICT OF ARIZONA
10
11    Sarosha Hogan, an individual,                No. CV-14-00051-PHX-SMM
12
                          Plaintiff,               JOINT MOTION FOR SETTLEMENT
13                                                 APPROVAL AND DISMISSAL OF
             vs.                                   ACTION WITH PREJUDICE
14
      American Multi-Cinema, Inc., d/b/a AMC
15    Theatres Esplanade 14,
16
                          Defendant.
17
18          Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiffs Sarosha Hogan,
19   Nicholas Jackson, Skylar Vazquez, Thomas Armstrong, Philip Todd, Maria Hurkmans
20   and Defendant American Multi-Cinema Incorporated (“Defendant”) jointly move the
21   Court to approve the parties’ proposed settlement and dismiss this action in its entirety,
22   with prejudice.
23                                 MEMORANDUM OF LAW
24          I.     BACKGROUND
25          Plaintiffs initiated this action on January 10, 2014 by each filing a complaint
26   alleging Defendant failed to pay them the required federal minimum wage in violation of
27   the Fair Labor Standards Act (“FLSA”). Doc. 1. Subsequently, the complaints were
28   consolidated for discovery purposes. Doc. 20. After the exchange of information, the
         Case 2:14-cv-00051-SMM Document 51 Filed 09/25/19 Page 2 of 5



 1   dismissal of this action in response to Defendant’s Motion for Judgment (Doc. 30), an
 2   appeal and remand, and ongoing settlement discussions, the parties reached a proposed
 3   settlement, which is set forth in full in the attached Settlement Agreement and Waiver of
 4   Claims. See Exhibit 1. The parties respectfully submit that the terms of the settlement are
 5   fair and reasonable, and resolve a bona fide dispute between the parties with respect to
 6   liability and damages.
 7           II.    THE SETTLEMENT
 8           “Generally, district courts do not rule on a private settlement agreement negotiated
 9   between the parties in a civil action for damages. If, however, a plaintiff brings an FLSA
10   action, the parties must seek approval of the settlement agreement to ensure that it is
11   enforceable and fair.” Fontes v. Drywood Plus, Inc., No. CV-13-1901-PHX-LOA, 2013
12   WL 6228652, at *5 (D. Ariz. Dec. 2, 2013) (citing Nall v. Mal–Motels, Inc., 723 F.3d
13   1304, 1307 (11th Cir. 2013)).1
14           In reviewing a private FLSA settlement, the district courts obligation is
15           not to act as caretaker but as gatekeeper; it must ensure that private FLSA
             settlements are appropriate given the FLSA’s purposes and that such
16           settlements do not undermine the Act’s purposes. Thus, in reviewing the
             fairness of such a settlement, a court must determine whether the
17
             settlement is a fair and reasonable resolution of a bona fide dispute.
18
     Id. at *6 (quoting Goudie v. Cable Commc’ns, Inc., 2009 WL 88336, at * 1 (D.Or. Jan.
19
     12, 2009)) (internal quotations and alterations omitted). Court approval is favored “to
20
     promote the policy of encouraging settlement of litigation,” where the settlement reflects
21
     “a reasonable compromise over issues . . . that are actually in dispute.” Lynn’s Food
22
     Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982). Such is the case here.
23
24   1
       While the Ninth Circuit has not specifically addressed this issue, district courts in the
25   Ninth Circuit have followed the reasoning set forth in Lynn’s Food Stores, Inc. v. United
     States, 679 F.2d 1350, 1354 (11th Cir. 1982). Montoya v. 3PD, Inc., No. CV-13-8068-
26   PCT-SMM, 2015 WL 11089514, at *1 (D. Ariz. July 27, 2015) (citing Ambrosino v.
27   Home Depot U.S.A., Inc., No. CV 11-1319, 2014 WL 3924609 (S.D. Cal. Aug. 11,
     2014); Hand v. Dionex Corp., No CV 06-1318, 2007 WL 3383601 (D. Ariz. Nov. 13,
28   2007)).

                                                  2
      Case 2:14-cv-00051-SMM Document 51 Filed 09/25/19 Page 3 of 5



 1          This case arises from Plaintiffs’ claims that they regularly performed non-tipped
 2   labor in excess of 20% of the time that they worked for Defendant, and their assertion
 3   that Defendant improperly paid them at the reduced tip credit rate during these work
 4   hours. Defendant disputes this, and further disputes that Plaintiffs have properly stated an
 5   FLSA claim, since they do not allege that during any particular workweek, the average of
 6   their hourly wages (with tips) was less than the federal minimum wage. Nonetheless, to
 7   bring this longstanding action to a conclusion, Defendant has agreed to pay a total of
 8   $17,250 to settle Plaintiffs’ claims with the payment allocated as follows: (1) $700
 9   payable to each Plaintiff, split equally between W-2 wages (for back wages) and 1099
10   income (for the liquidated damages), and (2) $13,050.00 payable to Plaintiffs’ counsel for
11   attorneys’ fees and costs.
12          The settlement here reflects a reasonable compromise of the issues including the
13   applicability of the tip credit and Plaintiffs’ entitlement to unpaid wages. The settlement
14   satisfies the Lynn’s Food standard, and the Court should approve the settlement of
15   Plaintiffs’ FLSA claims. As a direct result of this litigation and the settlement
16   negotiations, Plaintiffs believe Defendant has agreed to a settlement that provides
17   Plaintiffs reasonable value in light of the relief intended under the FLSA. The reduction
18   in alleged uncompensated wages sought for purposes of the settlement is a fair
19   compromise in light of Defendant’s defenses, recent changes to the operative
20   interpretative guidance from the Department of Labor, factual disputes between the
21   parties regarding the amount of time that Plaintiffs spent performing non-tipped duties,
22   Defendant’s good faith defenses to Plaintiffs’ claim for liquidated damages, the length of
23   time this action has been pending, and the uncertainty regarding Plaintiffs’ chances of
24   recovery. See, e.g., Villarreal v. Caremark LLC, No. CV-14-00652-PHX-DJH, 2016 WL
25   5938705, at *2 (D. Ariz. May 10, 2016) (finding that uncertainty and delay of litigation
26   strongly supported the adequacy of the settlement amount agreed to by the parties).
27   Additionally, Plaintiffs’ reasonable attorneys’ fees and costs of the litigation will be paid
28   by Defendant in accordance with the FLSA and pursuant to the Settlement Agreement.

                                                  3
      Case 2:14-cv-00051-SMM Document 51 Filed 09/25/19 Page 4 of 5



 1          The $13,050 consists $7,362.96 in costs and $5,687.04 in attorneys’ fees. The
 2   costs are as follows:
 3             • Certified mail: $27.68
 4             • Complaint filing fees: $2,400
 5             • Notice of appeal: $505
 6             • Third party opening brief and hard copies: $3,785.28
 7             • Third party reply brief and hard copies: $645
 8          The $5,687.04 in attorneys’ fees is a heavily discounted amount given the
 9   significant lodestar Plaintiffs’ counsel has incurred at the District Court and appellate
10   levels. This Court has previously approved damages-to-fees ratios less favorable to the
11   Plaintiffs. See Fausnacht v. Lion’s Den Management LLC, Case No. 2:15-cv-01561-
12   SMM (Doc. 33) (Apr. 24, 2019) (approving damages of $2,000 for one defendant and
13   fees/costs of $10,911.74); see also Alarcon v. Arrbiba Enterprises, Inc., Case No,. 2:14-
14   cv-00465-SMM (Doc. 68) (May 13 ,2019) (approving damages of $3,000 and fees/costs
15   of $17,500). In light of the foregoing, the Court should approve Plaintiffs’ counsel’s
16   attorneys’ fees and costs as fair and reasonable.
17           III.   CONCLUSION
18          This settlement is a product of arms-length negotiations between counsel for the
19   parties and resolves a bona fide dispute over the application of the FLSA’s tip credit
20   provisions. The settlement provides Plaintiff with substantial monetary relief that
21   represents a reasonable compromise of the parties’ dispute. For these reasons, and those
22   set forth above, the Court should approve the parties’ settlement and dismiss this action,
23   with prejudice. A proposed form of Order is attached hereto.
24
25
26
27
28

                                                  4
     Case 2:14-cv-00051-SMM Document 51 Filed 09/25/19 Page 5 of 5



 1       RESPECTFULLY SUBMITTED this 25th day of September 2019.
 2                                  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 3
 4                                  By: s/Tracy A. Miller
                                          Tracy A. Miller
 5                                        Alexandra J. Gill
                                          2415 East Camelback Road, Suite 800
 6
                                          Phoenix, Arizona 85016
 7                                        Attorneys for Defendant
 8                                  Bendau & Bendau PLLC
 9
10                                  By: s/Clifford P. Bendau, II (with permission)
                                          Clifford P. Bendau, II
11                                        P.O. Box 97066
12                                        Phoenix, Arizona 85060
                                          cliffordbendau@bendaulaw.com
13                                        Attorneys for Plaintiff
14
15
16                                                                            40120226.1


17
18
19
20
21
22
23
24
25
26
27
28

                                        5
